DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 13-20) in the reply filed on 09/13/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 13:
	an emitter configured to insonate ultrasound wave pulses
	a receiver configured to receive echo pulses
		a scanner configured to acquire radio frequency (RF) data
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 13: 
an emitter has been interpreted to be an ultrasound array transducer as described in Paragraph [0048].  
a receiver has been interpreted to be an ultrasound array transducer as described in Paragraph [0048].  
a scanner has been interpreted to be a clinical ultrasound scanner as described in Paragraph [0069].  
	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a device for detecting flow instability comprising an emitter, receiver and scanner for acquiring RF data from ultrasound echo pulses.  These elements are directed to insignificant pre-solution activity or data gathering for the processor limitations.  The processor limitations include applying an autoregressive modeling algorithm to the RF data which is considered to be an abstract idea of a mathematical operation.  This judicial exception is not integrated into a practical application because there is no output, transformation or information conveyed to the user to make a diagnosis or other medical determination.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it has been held that simply implementing a mathematical principle on a computer was not a patentable application of the principle.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 is rejected because the preamble is directed to a device for detecting flow instability but fails to disclose a means to detect flow instability.  For the purposes of advancing prosecution, Examiner will assume flow instability can be detected by looking at Doppler data.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2010/0286522 to Beach et al. 
With respect to Claims 13-14, Beach discloses a clinical ultrasound imaging system and method (Abstract; Fig. 1 and corresponding descriptions) to detect, locate, image and quantitatively grade stenoses in blood vessels (Abstract).  Beach discloses wherein in the system includes an ultrasound transducer (12 in Fig. 1 and corresponding descriptions) configured to transmit (e.g. emit) a signal and receive acoustic echoes from the tissue which are processed (e.g. via processor) to output B-mode, color flow moved, tissue vibration mode and Doppler mode data (Paragraph [0114]) and various processors in the ultrasound scanner including, for example, an RF demodulator (20 in Fig. 1 and corresponding descriptions).  Such disclosures are considered to read on the emitter, receiver and scanner as claimed in its broadest reasonable interpretation.  Beach discloses various signal processing algorithms including an algorithm based on autoregressive modeling (Paragraphs [0012], [0122], [0128], [0134] for example).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach in view of U.S. Publication No. 2009/0030319 to Zhang.  
As for Claim 15, Beach discloses an ultrasound system and method for detecting flow instability with ultrasound Doppler data as described above.  However, Beach does not specify that the RF data is beamformed as claimed.  
Zhang teaches from within a similar field of endeavor with respect to ultrasound Doppler systems and methods where the Doppler unit processes data that has been beamformed (Fig. 1 and corresponding descriptions).  
Accordingly, one skilled in the art would have been motivated to have implemented conventional beamforming as described by Zhang in in Beach’s system and method in order to control the reception RF data in a conventional manner.  Such a modification merely involves combing prior at elements (e.g. beamformer) according to known techniques to yield predictable results (MPEP 2143).  


Claim(s) 16-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach in view of NPL “Maximum-Entropy and Bayesian Methods in Inverse Problems” to Smith et al. “Smith”. 
As for Claims 16-17, Beach discloses an ultrasound system and method for detecting flow instability using autoregressive model algorithm as described above.  However, Beach does not disclose the claimed equations for the autoregressive model algorithm.  
Smith teaches from within a similar field of endeavor with respect to using autoregressive model algorithms where autoregressive models may include the claimed equations (See Equations 1 and 2 on Page 419).  
Accordingly, one skilled in the art would have been motivated to have implemented conventional AR modeling algorithms as described by Smith with Beach’s processing arrangement as such a modification merely involves combining prior art elements (e.g. AR modeling algorithms) according to known techniques to yield predictable results (MPEP 2143).  

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach in view of U.S. Publication No. 2015/0141832 to Yu et al. “Yu”.  
As for Claims 16-17, Beach discloses an ultrasound system and method for detecting flow instability using autoregressive model algorithm as described above.  However, Beach does not expressly disclose generating a flow speckle pattern reveling flow trajectory as claimed.  
Yu teaches from within a similar field of endeavor with respect to clinical ultrasound scanning systems and methods and particular with respect to analyzing stenosis (Abstract; Paragraphs [0060], [0073] and [0095]) where flow vector estimation may be derived from Doppler data including flow speckles (Abstract; Paragraphs [0006]-[0007], [0034]).  
Accordingly, one skilled in the art would have been motivated to have modified the ultrasound scanning system and method described by Beach to include flow speckle pattern analysis reveling flow trajectory as described by Yu in order to improve the stenosis assessment.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach in view of U.S. Publication No. 2009/0012398 to Zhang et al. “Zhang 2”.    
As for Claim 20, Beach discloses an ultrasound system and method for detecting flow instability using autoregressive model algorithm as described above.  However, Beach does not expressly disclose comparing the Doppler bandwidth to determine Doppler signal characteristics (e.g. indicative of instability or not).  
Zhang 2 teaches from within a similar field of endeavor with respect to clinical ultrasound scanning systems and methods (Abstract) where the Doppler bandwidth is compared to a threshold in order to determine if the Doppler bandwidth signal is blood flow or noise (Paragraph [0049]).  Examiner notes that a noisy bandwidth would be indicative of instability in its broadest reasonable interpretation.  
Accordingly, one skilled in the art would have been motivated to have modified the ultrasound scanning system and method described by Beach to compare the Doppler bandwidth to a threshold as described by Zhang 2 in order to aid in the instability or stability determination.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793